*848
ORDER

PER CURIAM.
Lavaris Rogers appeals from the motion court’s judgment denying his motion for post-conviction relief under Mo. R. Crim. P. 29.15 after an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal, and we conclude the motion court did not clearly err in denying Movant’s motion. An extended opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The decision is affirmed. Mo. R. Civ. P. 84.16(b) (2014).